DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation "the channel depth" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the channel width" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 21 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Kono (JP 2006-320493).
	Regarding claim 21, Kono discloses a club head having a face, crown, sole, and skirt portions.  A curved channel is located in the skirt of the body and extends from the toe end to the heel end of the body.  A weight portion is located within the channel adjustable to a plurality of points along the channel and shaped such that prevents rotation within the channel.  A thread fastening member having an exposed end portion configured to be driven by a tool to place the fastening member in tension and affix the weight portion against a portion of the channel.  The rearmost edge extends beyond the weight portion such that the weight portion is not visible in a top plan when viewing the club head vertically downward.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 22-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kono (JP 2006-320493) in view of Helmstetter et al. (USPN 6428426).
	Regarding claim 22, Kono does not discloses the face portion having a variable thickness.  Helmstetter et al. discloses a club head having a face portion with a variable thickness (See Brief Summary of the invention).  One having ordinary skill in the art would have found it obvious to have a face portion with a variable thickness, as taught by Helmstetter et al., in order to allow for more compliance during impact with a golf ball.
	Regarding claim 23, Kono discloses the channel being in the skirt of the clubhead.
	Regarding claim 24, Kono discloses the channel following the perimeter shape of the aft end of the club head.
	Regarding claim 25, Kono discloses the weight portions being repositionable to multiple predetermined positions.
Claim 26-31, 33, 35-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kono (JP 2006-320493) in view of Helmstetter et al. (USPN 6428426) further in view of Ryan (WO 88/02642).
	
Regarding claim 26, Kono discloses the weight material formed od a weight portion material, but does not disclose the fastening member material.  Ryan discloses a club head having a weight portion being attached via a screw.  The screw is made of materials such as plastic, aluminum, or stainless steel in order to prevent rust.  The weight portion is made of aluminum or stainless steel.  Ryan notes that the weight portion material and the fastening member material is selected based on the weight desired for the club head.  One having ordinary skill in the art would have found it obvious to have the fastening member and the weight portion made of different materials, as taught by Ryan, in order to obtain the desired weight for the club head.
Regarding claim 27,  Kono discloses the face portion and the weight portion made of a material different from each other.   Ryan discloses a club head having a weight portion being attached via a screw.  The screw is made of materials such as plastic, aluminum, or stainless steel in order to prevent rust.  The weight portion is made of aluminum or stainless steel.  Ryan notes that the weight portion material and the fastening member material is selected based on the weight desired for the club head.  Kono discloses the club head made of 1 or more materials such as titanium, titanium alloy, aluminum, and/or fiber reinforced resin (See Paragraph 0020).  Having the face made of a material different from that of the body would be for the purpose of weight distribution.  One having ordinary skill in the art would have found it obvious to have the fastening member and the weight portion made of different materials, as taught by Ryan, in order to obtain the desired weight for the club head.  Further, one having ordinary skill in the art would have found it obvious to have the face portion, weight portion, and fastening portion made of different materials in order to manage the weight distribution of the club head. 
Regarding claim 28, Kono discloses that the club head body can be made of a non-metallic material.
Regarding claim 29, Kono discloses the channels having closed ends to prevent the weight portion from exiting the ends of the channel.
Regarding claim 30, Kono discloses the weight member being removable from the channel.
Regarding claim 31, Kono discloses the weight portion having a bore and the fastening member having a head and a threaded shaft portion that extends through the bore to engage the body.
Regarding claim 33, Kono discloses the channel depth being less than the channel width.
Regarding claim 35, Kono discloses a club head having a face, crown, sole, and skirt portions.  A curved channel is located in the skirt of the body and extends from the toe end to the heel end of the body.  A weight portion is located within the channel adjustable to a plurality of points along the channel and shaped such that prevents rotation within the channel.  A thread fastening member having an exposed end portion configured to be driven by a tool to place the fastening member in tension and affix the weight portion against a portion of the channel.  The rearmost edge extends beyond the weight portion such that the weight portion is not visible in a top plan when viewing the club head vertically downward. Kono does not discloses the face portion having a variable thickness.  Helmstetter et al. discloses a club head having a face portion with a variable thickness (See Brief Summary of the invention).  Kono discloses the weight portions being repositionable to multiple predetermined positions. One having ordinary skill in the art would have found it obvious to have a face portion with a variable thickness, as taught by Helmstetter et al., in order to allow for more compliance during impact with a golf ball. Kono discloses the weight material formed od a weight portion material, but does not disclose the fastening member material.  Kono discloses the face portion and the weight portion made of a material different from each other.   Ryan discloses a club head having a weight portion being attached via a screw.  The screw is made of materials such as plastic, aluminum, or stainless steel in order to prevent rust.  The weight portion is made of aluminum or stainless steel.  Ryan notes that the weight portion material and the fastening member material is selected based on the weight desired for the club head.  Kono discloses the club head made of 1 or more materials such as titanium, titanium alloy, aluminum, and/or fiber reinforced resin (See Paragraph 0020).  Having the face made of a material different from that of the body would be for the purpose of weight distribution.  One having ordinary skill in the art would have found it obvious to have the fastening member and the weight portion made of different materials, as taught by Ryan, in order to obtain the desired weight for the club head.  Further, one having ordinary skill in the art would have found it obvious to have the face portion, weight portion, and fastening portion made of different materials in order to manage the weight distribution of the club head. 
Regarding claim 36, see the above regarding claim 26.
Regarding claim 37, see the above regarding claim 29.
Regarding claim 38, see the above regarding claim 31.
Regarding claim 39, see the above regarding claims 35.  In addition, Kono discloses the channel following the perimeter shape of the aft end of the club head.
Regarding claim 40, see the above regarding claim 29.
Allowable Subject Matter
Claims 32 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN A HUNTER whose telephone number is (571)272-4411. The examiner can normally be reached on Monday through Friday from 7:30AM to 4:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached at telephone number 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALVIN A HUNTER/           Primary Examiner, Art Unit 3711